DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtius (DE 102005003297).

Regarding claim 1, Curtius teaches a frame assembly for a rear section of an aircraft, comprising: at least one frame having a plane of symmetry (#40, see symmetry Fig. 8), at least one supporting 

Regarding claim 2, Curtius teaches the frame assembly according to claim 1, wherein each one of the ends of the at least one supporting element is attached to a side of the same frame (Fig. 8).

Regarding claim 3, Curtius teaches the frame assembly according to claim 1, wherein said at least one frame defines a medium geometrical plane perpendicular to the plane of symmetry (through mid-point in center of ZB, Fig. 8), and the least one supporting element is placed above said medium geometrical plane (Fig. 8).

Regarding claim 4, Curtius teaches the frame assembly according to claim 1, wherein the at least one supporting element is placed in a plane perpendicular to the plane of symmetry (view plane of Fig. 8).

Regarding claim 5, Curtius teaches the frame assembly according to claim 1, wherein said at least one supporting element comprises auxiliary elements (#45 to #41) for fixing a vertical tail plane (#9).

Regarding claim 6, Curtius teaches the frame assembly according to claim 1, wherein the at least one supporting element has a flat configuration (see #20, Fig. 7).

Regarding claim 7, Curtius teaches the frame assembly according to claim 5, wherein each auxiliary element has an upper area (#41) to be attached to a vertical tail plane (#9) and two lower 

Regarding claim 8, Curtius teaches the frame assembly according to claim 1, wherein said at least one frame has an upper discontinuity in the upper area (Fig. 7 top of #20; see Fig. 8 elements #91 near discontinuity), wherein the at least one supporting element is attached to the frame so as to cover such an upper discontinuity (see annotated drawing covering frame #40 discontinuity).

Regarding claim 9, Curtius teaches the frame assembly according to claim 5, wherein said auxiliary fixing elements comprise fittings (“stabilizer fittings” #41).

Regarding claim 10, Curtius teaches the frame assembly according to claim 8, comprising a plurality of frames (#60, #40, and between; Fig. 5) and longitudinal longerons (#57) that are placed between adjacent frames (Fig.5).

Regarding claim 11, Curtius teaches a rear section of an aircraft comprising a frame assembly according to claim 1, comprising a vertical tail plane (#9) that is attached to the frame assembly by said at least one support element (see support element in annotated figure; attached to auxiliary components #41/#45 attached to support element).


    PNG
    media_image1.png
    582
    707
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Curtius (DE 102005003297) as applied to claim 11 above, and further in view of Cortes (US 20160297510).

Regarding claim 12, Curtius teaches a rear section according to claim 11, wherein rear section comprises auxiliary elements including fittings (“stabilizer fittings” #41) having an inclined surface (Fig. 3, two inclined surfaces on #41) directly attached to the vertical tail plane box. Curtius is silent to the details of the vertical tail plane box, such as spars. Cortes teaches a vertical tail plane box having spars (#102/#103; Fig. 1) that directly attach to fittings (#107). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the vertical tail plane box of Curtius with spars, as taught by Cortes for the purpose of strengthening the tail structure, providing the fittings on the spar strengthens the joint. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Junkers (GB 349864) shows a frame with a discontinuity at the top and a support element connecting between the sides of the frame.
Martino-Gonzalez (US 20190382096) shows a discontinuous frame and a tail support feature connecting the discontinuity. 
Martino-Gonzalez (US 20190382137) shows an inclined spar connecting to the frames of a tail portion of the fuselage. 
Saives (US 2121670) shows longerons connecting adjacent frames.
Laja (US 7810758) shows a support element across a frame. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647